The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest an image display method  and apparatus having the combinations as claimed,  including image information of an image frame to be displayed comprises a plurality of display partitions; and adjusting brightness of a first light source having a first light field, and performing light steering on a second light source to form a second light field, so as to enable the first light field provided by the first light source and the second light field provided by the second light source to cooperate to satisfy displaying of each of the plurality of display partitions of the image frame to be displayed, as recited in claims 1 and 8.  The prior art also fails to show or fairly suggest a projection device having the combination as claimed, including  a first light source is configured to emit first illumination light having a first light field, wherein brightness of the first light field is adjusted based on image information of an image frame to be displayed and brightness of a second light source, wherein the image frame to be displayed comprises a plurality of display partitions; the second light source is configured to emit second illumination light; a  light steering module is configured to modulate the second illumination light to obtain modulated illumination light having a second light field, wherein the second light field modulated by the light steering device has a brightness distribution corresponding to the display partitions; a light combiner is configured to steer the first light field and the second light field to the same light path to propagate to obtain composite illumination light, as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        

	

SH
January 29, 2022